                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK

 SIGNIFY NORTH AMERICA CORPORATION
 and SIGNIFY HOLDING B.V.
                                                       Civil Action No. 2:19-cv-06125-JMA-SIL
                               Plaintiffs,
    v.
                                                       JURY TRIAL DEMANDED
 SATCO PRODUCTS, INC.,

                               Defendant.



TO: THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

         PLEASE TAKE NOTICE that Joshua L. Raskin, of Greenberg Traurig, LLP, an attorney

admitted to practice in this Court, hereby appears as counsel in the above entitled action for

Defendant, SATCO PRODUCTS, INC.



Dated: December 9, 2019                           /s/ Joshua L. Raskin
                                                  Joshua L. Raskin
                                                  Greenberg Traurig, LLP
                                                  200 Park Avenue
                                                  New York, New York 10166
                                                  Email: raskinj@gtlaw.com
                                                  Tel: (212) 801-6930
                                                  Fax: (212) 801-6400

                                                  Attorney for Defendant
                                                  SATCO Products, Inc.
